              Case 2:20-cv-02124-AC Document 23 Filed 08/31/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (510) 970-4860
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                       UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12                                          SACRAMENTO DIVISION

13

14       GRACE ANN SILVA,                                 No. 2:20-cv-02124-AC

15                          Plaintiff,
                                                          STIPULATION AND PROPOSED ORDER
16       v.                                               FOR A SECOND EXTENSION OF
                                                          FOURTEEN DAYS FOR DEFENDANT’S
17       KILOLO KIJAKAZI,
         Acting Commissioner of Social Security,          CROSS-MOTION FOR SUMMARY
18                                                        JUDGMENT
                            Defendant.1
19

20              The parties stipulate by counsel that Defendant shall have an extension of fourteen days,

21   until September 20, 2021, to file her cross-motion for summary judgment. Good cause exists for

22   this extension, as explained below.

23              Because of workload inconsistencies between the regional offices in the Office of General

24   Counsel, an attorney in the Dallas region has been assigned to brief this case, and the undersigned

25
     1
26     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
     to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
27   therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
     continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g).
         Case 2:20-cv-02124-AC Document 23 Filed 08/31/21 Page 2 of 2


 1   attorney for Defendant will review, revise, and file the opposition. The undersigned attorney
 2   learned of this reassignment only today, and in order to give the attorney who will brief the case
 3   sufficient time to review the record and respond to Plaintiff’s arguments, Defendant require a
 4   further fourteen days to file her cross-motion.
 5           For all these reasons, Defendant requests an extension of fourteen days to file her cross-
 6   motion for summary judgment, until September 20, 2021. Plaintiff’s counsel has no objection to
 7   this request.
 8           Respectfully submitted August 30, 2021.
 9   DATED: August 30, 2021                        /s/ Jacqueline Forslund
                                                   JACQUELINE FORSLUND
10                                                 (as authorized by email)
                                                   Attorney for Plaintiff
11

12
                                                   PHILLIP A. TALBERT
13                                                 Acting United States Attorney

14   DATED: August 30, 201                   By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
15                                                 Special Assistant United States Attorney
16
                                                   Attorneys for Defendant
17
                                                   ORDER
18
             Good cause appearing, Defendant is granted an additional fourteen days to file her
19   cross-motion for summary judgment, until September 20, 2021.
20
     DATE: August 31, 2021
21

22

23

24

25

26

27

28
                                                       2
